DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	Applicant is reminded of the continuing obligation under 37 CFR 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.


Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,507,614 B1. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1-7 and 8-14 of the present application correspond to claims 1-6 of the issued patent.
In particular, similar claim language found in the issued patent that correspond to the present claims include Claim 1 of the issued patent:
“associating…a graphical icon with a data category, the data category comprising a location identifier…; receiving…media content that comprises a first data object1 and a caption to be applied to the first data object, the caption comprising a text string that comprises a sequence of characters, the sequence of characters comprising the graphical icon at a first position among the sequence of characters…; presenting a notification that comprises a request to assign the first data object to one or more data categories that include a data category associated with the graphical icon…; receiving a confirmation of the request; assigning…the first data object of the media content to the data category within a database based on the confirmation of the request;2 receiving…a search request from a client device, the search request comprising…location data that identifies a location of the client device…; determining…that the location identified by the location data from the request…corresponds with the location identifier of the data category…; causing display of a set of search results at the client device, the set of search results including the first data object assigned to the data category in response to the receiving the search request that includes the location data that identifies the location identifier of the data category….”.
Claim 2 of the issued patent (“wherein the assigning the first data object o the media content to the data category is based on the media content including the graphical icon associated with the data category”) is similar to claims 2, 9, and 16 of the present application.
Claim 4 of the issued patent (“causing display of a request to assign the first data object of the media content to the data category, in response to the receiving the media content that includes the graphical icon; receiving a response to the request; receiving a response to the request, the response including a confirmation to assign the first data object of the media content to the data category; and assigning the first data object of the media content to the data category in response to the response to the request”) and Claim 6 of the issued patent (“wherein the media content is received in a request to assign the first data object of the media content to the data category, and wherein the method further comprises: assigning the first data object of the media content to the data category based on the request to assign the first data object of the media content to the data category”) are similar to claims 3, 10, and 17 of the present application.
Claim 5 of the issued patent (“wherein the graphical icon includes an ideogram”) is similar to claims 4, 11, and 18 of the present application.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite: “wherein the search request comprises location data and the receiving the search request that identifies the data category includes: determining the location data of the search request identifies the location”.
Firstly, it is unclear the relationship between the “determining” and “...identifies the location” portions of the claim.
Secondly, the claim first states that the search request “comprises location data”, but then separately “determin[es] the location data of the search request [which] identifies the location”.
Lastly, it is unclear what the relationship between the “search request that identifies the data category” and the “determining the location data of the search request”. (It seems that the data category may be related to location, but it is unclear within the context of the rest of the claim)


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception (i.e., an abstract idea) without significantly more.
	Independent claims 1, 8, and 15 recite mental tasks or processes of “assigning a caption to the image, the caption comprising a sequence of characters that include a graphical icon, the graphical icon being associated with a data category; generating a media object that comprises the image and the caption”. Such steps can be manually performed by a person, e.g., a person drawing a picture of a celebratory event and writing the caption underneath “So happy! [AltContent: ]”, with the category being associated with “happy event”, “holiday”, etc.
	The independent claims further recite performing a search of the media object based on a search request identifying a data category. This recites certain methods of organizing human activity.3
	Similarly, dependent claims 2-3, 9-10, and 16-17 recite assigning the media object (comprising the image and caption) to a data category based on the caption that includes the graphical icon. This can be practically performed in the mind of a person who, upon viewing the image and caption, can manually assign a category to it.
The claims cover performance of the limitation in the mind but for the recitation of generic computer components. Accordingly, the claims recite an abstract idea.

The judicial exception is not integrated into a practical application of the idea. The claims recite various computing hardware components, which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Independent claims 1, 8, and 15 further recite “accessing an image; … receiving a search request from a client device, the search request identifying the data category; and causing display of a set of search results that include the media object based on the location data of the search request identifying the data category associated with the graphical icon”. Firstly, accessing an image and receiving a search request are insignificant pre-solution activities of retrieving data (the former) and receiving data (the latter). Secondly, that the type of filter pertains to location data or the data category associated with the graphical icon is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result. Lastly, “causing display of a set of search results that include the media object” is nothing more than an insignificant post-solution activity of transmitting data.
	Claims 3, 10, and 17 attempt to narrow the assignment of the media object to a data category by having the data categories presented to a user prior to the assignment; however, this is nothing more than attempting to limit the claims to a particular field of use, describing the context rather than a particular manner of achieving the result.
	Claims 4, 11, and 18 which pertain to the graphical icon including an ideogram, are nothing more than insignificant field-of-use limitations describing the context rather than a particular manner of achieving the result.
	Similarly, claims 5, 7, 12, 14, and 19 which pertain to the data category corresponding with a location (claims 5, 12, 19) and a temporal period (claims 7 and 14) are insignificant field-of-use limitations describing the context rather than a particular manner of achieving the result.
	Dependent claims 6, 13, and 20 recite that the search request comprises location data and determining the location data of the search request identifies the location, is nothing more than an attempt to narrow certain methods of organizing human activity (i.e., filtering/searching for data) to a particular field-of-use or context (i.e., location data).

	The judicial exception is not integrated into a practical application of the idea. The claims recite various computing hardware components, which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
	Independent claims 1, 8, and 15 recite insignificant extra-solution activities that are well-understood, routine, and conventional, which are accessing an image (i.e., retrieving data), and receiving a search request and causing display of a set of search results that include the media object (i.e., receiving and transmitting data). See MPEP §2106.05(d)(II) (“Storing and retrieving data in memory” (with regards to retrieving data); and “Receiving or transmitting data over a network, e.g., using the Internet to gather data” (with regards to receiving and transmitting data)).

	Thus, even when considered as an ordered combination, the claim elements add nothing that is not already present when the elements are considered separately. As stated previously, each of the additional elements (1) attempt to limit the claims to a particular field of use or technological environment (which only describes the context rather than a particular manner of achieving the claimed steps), or (2) add insignificant extra-solution activity that does not further limit how the claimed invention is accomplished.
	Therefore, the claims and their additional elements do no more than simply combine a series of individually abstract concepts together into an ordered combination without integrating the additional limitations into a concrete embodiment of that idea, which does not make the claims and their additional elements any less abstract when taken together. See RecogniCorp, LLC v. Nintendo Co., Ltd. (Fed. Cir. 2017) at pp. 8: “Adding one abstract idea…to another abstract idea…does not make the claim non-abstract….”
	In summary, the present claims do not purport to explain how data is associated together, e.g., by which associations are identified, or by what particular structure such as a particular data organization or data structure; nor do the claims explain how the search itself is performed upon such a data organization. Rather, the claims are recited at a high level of generality, dissociated from any particular method or technical means by which such steps are accomplished. “Generally, a claim that merely describes ‘an effect or result dissociated from any method by which [it] is accomplished’ is not directed to patent-eligible subject matter” (Apple Inc. v. Ameranth Inc., 842 F.3d 1229 (Fed. Cir. 2016), quoting Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348 (Fed. Cir. 2015)). See also Intellectual Ventures, 838 F.3d 1307, 1316 (Fed. Cir. 2016) (quoting Internet Patents Corp.), where the court found claims directed to email filtering to be abstract and patent ineligible when there is “no restriction on how the result is accomplished…[and] [t]he mechanism…is not described.”
	The Supreme Court has established that a desired goal (i.e., a “result or effect”), absent structural or procedural means for achieving that goal, is an abstract idea. In this case, the claims are directed to an abstract idea for failing to describe how—whether by particular process or structure—the goal is accomplished. Even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. Claims that fail to recite how a desired goal is accomplished do not recite an inventive concept, and thus do not qualify as patent eligible subject matter.
	For at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dimson et al. (“Dimson”) (US 2017/0154055 A1), in view of Chen et al. (“Chen”) (US 2017/0177623 A1).
	Regarding claim 1: Dimson teaches A method comprising:
	… a caption [assigned] to [an] image, the caption [of the image] comprising a sequence of characters that include a graphical icon, the graphical icon being associated with a data category; … a [generated] media object that comprises the image and the caption (Dimson, [0125], where digital content, e.g., digital images, may be tagged (i.e., “caption”) with characters including hashtags and standardized image characters, e.g., emojis (Dimson, [0005]). See Dimson, [0113] and [0143], where standardized image characters (i.e., “graphical icon”) are associated with a contextual meaning (i.e., “data category”)4);
	receiving a search request from a client device, the search request identifying the data category; and causing display of a set of search results that include the media object based on the location data of the search request identifying the data category associated with the graphical icon (Dimson, [0123-0124], where the system conducts a search based on a search query comprising a word inputted into the search bar. See Dimson, [0143], where the search query “stinks” is compared with the contextual meaning (i.e., “data category”) of a plurality of standardized image characters (i.e., “the search request”—“stinks”—“identifying the data category”—the contextual meaning—“associated with the graphical icon”). See Dimson, [0125], where the system returns a set of results of social media posts and other digital content tagged with characters responsive to the search query, e.g., the responsive standardized image characters (i.e., “graphical icon”). See Dimson, [0176], where contextual meaning (i.e., “data category”) may be adjusted based on the detected/determined location when conducting searches (i.e., “location data of the search request”)).
	Dimson does not appear to explicitly teach accessing an image; assigning [a caption to the image]; [and] generating [a media object that comprises the image and the caption].
	Chen teaches accessing an image (Chen, [0050], where the system may collect social media posts, which may include images);
assigning [a caption to the image]; [and] generating [a media object that comprises the image and the caption] (Chen, [0049], where a user approves a recommended caption based on the analysis (see, e.g., Chen, [0046], where the system produces a potential caption to be associated with the social media post). After approval by the user, the caption may be associated with (i.e., “assigned [to]”) social media post (i.e., “media object”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dimson and Chen (hereinafter “Dimson as modified”) with the motivation of lessening the considerable manual efforts by users required for accurate captioning (Chen, [0002]).

	Regarding claim 2: Dimson as modified teaches The method of claim 1, further comprising:
	assigning the media object to the data category based on the caption that includes the graphical icon (Chen, [0047-0049], where generated captions may be displayed to a user on a UI with an option of choosing which caption should be used. Once the user approves the caption via the UI, the caption may be associated with the social media post.
See Dimson, [0125], with regards to the “data category that corresponds with the graphical icon based on the caption that includes the graphical icon” (where digital content, e.g., digital images, may be tagged (i.e., “caption”) with characters including hashtags and standardized image characters, e.g., emojis (Dimson, [0005]))).
Although Chen does not appear to explicitly state that the captions correspond to data categories, Chen discloses that captions are associated with certain categories (see, e.g., Chen, [0020-0034]), and recommending potential captions based on those categories (see, e.g., Chen, [0041-0046], where various categories relating to food, location, etc. could be used to produce potential captions). Therefore, one of ordinary skill in the art would have been suggested to substitute Chen’s captions (based on categories) with Dimson’s contextual meaning of standardized image characters (i.e., “data category that corresponds with the graphical icon”) that were used to tag the electronic content (i.e., “based on the caption that includes the graphical icon”) with predictably equivalent operating characteristics—which is that relevant terms are identified to be related to certain content. One of ordinary skill in the art would have found it obvious to do so with the motivation of providing broader associations in order to link/associate a more diverse set of content (which allows for more diverse search results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dimson and Chen with the motivation of providing accurate but broader concept associations with media content, which may aid in communicating a story behind the image or video or enhance engagement with audiences (Chen, [0002]).

	Regarding claim 3: Dimson as modified teaches The method of claim 1, wherein the method further comprises:
	causing display of a request to assign the media object to a data category that corresponds with the graphical icon based on the caption that includes the graphical icon; receiving a response to the request, the response including a confirmation to assign the media object to the data category; and assigning the media object to the data category in response to the response to the request (Chen, [0047-0049], where generated captions may be displayed to a user on a UI with an option of choosing which caption should be used. Once the user approves the caption via the UI, the caption may be associated with the social media post.
See Dimson, [0125], with regards to the “data category that corresponds with the graphical icon based on the caption that includes the graphical icon” (where digital content, e.g., digital images, may be tagged (i.e., “caption”) with characters including hashtags and standardized image characters, e.g., emojis (Dimson, [0005]))).
Although Chen does not appear to explicitly state that the captions correspond to data categories, Chen discloses that captions are associated with certain categories (see, e.g., Chen, [0020-0034]), and recommending potential captions based on those categories (see, e.g., Chen, [0041-0046], where various categories relating to food, location, etc. could be used to produce potential captions). Therefore, one of ordinary skill in the art would have been suggested to substitute Chen’s captions (based on categories) with Dimson’s contextual meaning of standardized image characters (i.e., “data category that corresponds with the graphical icon”) that were used to tag the electronic content (i.e., “based on the caption that includes the graphical icon”) with predictably equivalent operating characteristics—which is that relevant terms are identified to be related to certain content. One of ordinary skill in the art would have found it obvious to do so with the motivation of providing broader associations in order to link/associate a more diverse set of content (which allows for more diverse search results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dimson and Chen with the motivation of allowing users to modify/manually associate relevant terms to the data objects, thereby allowing greater user flexibility/control for how data objects are associated to certain concepts (e.g., rather than only allowing the system to automatically make these determinations).

	Regarding claim 4: Dimson as modified teaches The method of claim 1, wherein the graphical icon includes an ideogram (Dimson, [0005], where electronic documents may be tagged (i.e., “caption”) with both a hashtag (i.e., “a sequence of characters”) and digital standardized image characters, e.g., emojis (i.e., “graphical icon”). See also Dimson, [0047], where “standardized image characters” refers to a digital image or icon used to express an idea or emotion (i.e., “ideogram”).
Note that one of ordinary skill in the art would have recognized that the digital image/icon/pictorial symbol disclosed by Dimson would have included an “ideogram”, since an “ideogram” is a written character symbolizing an idea of a concept without indicating the sounds used to say it; here, the digital image/icon/pictorial symbols are used to express an idea or emotion, such as in Dimson, [0064], where the system may identify multiple standardized image characters utilized in sequence without expressing the corresponding idea in words).

	Regarding claim 5: Dimson as modified teaches The method of claim 1, wherein the data category corresponds with a location (Dimson, [0167], where contextual meaning (i.e., “data category”) of a standardized image character (i.e., “graphical icon”) may change based on location, implying that the contextual meaning (i.e., “data category”) corresponds to a location, e.g., a user may wish to know the contextual meaning (i.e., “data category”) of an emoji as utilized in Japan (i.e., “location”)). 

	Regarding claim 6: Dimson as modified teaches The method of claim 1, wherein the search request comprises location data and the receiving the search request that identifies the data category includes: determining the location data of the search request identifies the location (Dimson, [0080], where search information may be associated with particular places (i.e., “the search request comprises location data”). See Dimson, [0176], where contextual meaning (i.e., “data category”) may be adjusted based on the detected/determined location when conducting searches (i.e., “determining the location data of the search request”)). 

	Regarding claim 7: Dimson as modified teaches The method of claim 1, wherein the data category corresponds with a temporal period (Dimson, [0168] and [0172], where the system can provide contextual meaning (i.e., “data category”) particular to a period of time, where contextual meaning may correspond to updated usage of standardized image characters over a certain period of time. See, e.g., Dimson, [0167], where the user may wish to know the contextual meaning (i.e., “data category”) of an emoji as utilized in Japan in 2010 (i.e., “temporal period”)). 

	Regarding claim 8: Claim 8 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Dimson teaches A system comprising: a memory; and at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising [the claimed steps] (Dimson, [0278-0280], where the disclosed steps may be performed by a computing device that comprises a processor and memory, the memory storing instructions executable by the processor).

	Regarding claim 9: Claim 9 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 10: Claim 10 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Dimson teaches A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising [the claimed steps] (Dimson, [0278-0281], where the disclosed steps may be performed by a computing device that comprises a processor and storage device, the storage device including a non-transitory storage medium for storing instructions, and the processor includes hardware for executing such instructions).

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
2 December 2022




    
        
            
        
            
        
            
    

    
        1 The present claims utilize the term “image”; however, dependent claim 3 of the issued patent states “wherein the first data object includes an image”.
        2 The underlined portion of the issued patent is similar to the present application’s dependent claims 3, 10, and 17, in combination with claims 4 and 6 of the issued patent.
        3 See Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016) at p. 12 (“filtering content is an abstract idea because it is a long-standing, well-known method of organizing human behavior, similar to concepts previously found to be abstract”).
        4 See, e.g., Dimson, [0113], where a heart standardized image character has a contextual meaning including “love”. The system then identifies tags containing the word “love”. See also Dimson, [0124], where the system conducts a search for the term “love” with regard to a plurality of target electronic documents, i.e., an index of tags.